                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                                  Case No. 18-cr-76-pp

                   Plaintiff,

v.

JEREMY C. WADE,

                  Defendant.
______________________________________________________________________________

  ORDER GRANTING GOVERNMENT’S MOTION IN LIMINE (DKT. NO. 53)
______________________________________________________________________________

      The December 17, 2018 trial date is days away, and the court has not

issued a final ruling on the government’s motion in limine asking the court to

“prohibit the defendant from presenting evidence, argument, or remarks

designed to induce jury nullification . . . .” Dkt. No. 53. During the final pretrial

conference on November 8, 2018, the court heard extensive argument from the

parties, and expressed some of its tentative views. The court deferred ruling on

the motion, telling the parties that they could file briefs on the issue prior to

trial. Dkt. No. 61 at 2. Although it should have, the court did not set a deadline

by which the parties needed to file their briefs.

      On November 14, 2018, the government filed its brief. Dkt. No. 60. To

date, the defendant has not filed a brief. The court believes, however, that the

parties should know the court’s ruling in advance of trial, to be able to prepare

their presentations. If, after reviewing this decision, the defendant is concerned




                                         1
that the court has missed significant arguments, or made an error, the

defendant may ask the court to reconsider.

Factual Background

      The indictment alleges that on two occasions—January 25, 2018 and

February 2, 2018—the defendant impersonated a DEA agent in violation of 18

U.S.C. §912(1). Dkt. No. 1. According to the police reports filed in connection

with the defendant’s motion to suppress evidence, in early February 2018, the

Racine Police Department received a stalking complaint. Dkt. No. 18-1 at 2. A

citizen had contacted the police, reporting that the defendant was

impersonating an agent of the Drug Enforcement Administration “in an effort to

pursue a relationship with her.” Id. The police spoke to the citizen, who

explained that on January 25, 2018, the defendant had appeared at her home

uninvited. She’d just returned home from work when she saw a large, white

SUV, “possibly a Cadillac,” pull up in front of the house and park at an

“extreme angle,” with the grille facing the house. Id. She said that the

defendant got out and approached her front door; he was wearing a badge on a

lanyard around his neck “and had a ‘gun’ on his hip;” the citizen described the

gun as a “black semi auto.” Id. The citizen reported that the defendant was

casually dressed; he was not wearing a jacket, so she was able to see the gun

and the badge. Id. The citizen answered the door; she reported that the

defendant did not introduce himself. Id. He said he was looking for someone

named “Zach Light.” Id. at 2-3. The citizen said that the defendant showed her




                                        2
a photo, but the citizen told the defendant that she didn’t recognize the person

in the photo. Id. at 3.

      The citizen said that the defendant then asked the citizen whether the

defendant looked familiar to her; when the citizen said she did not recognize

him, the defendant “became offended and left.” Id. The defendant never had

been to the citizen’s house before, and she told police that she felt he’d been

watching her. Id. The citizen also provided the investigating officer with a

business card she’d found in her mailbox on February 2, 2018. Id. The card

“was made to look like a DEA business card and identified Jeremy C. Wade as

a ‘Special Agent.’” Id. There was a hand-written message on the back of the

card, “where Wade admits to being at [the citizen’s] home and asks for [the

citizen] to contact her1.” Id.

      The officer followed up by checking with the DEA, and found out that the

defendant did not work with for that agency. Id. In response to requests from

the police, the defendant appeared at the police department for an interview,

and after receiving his Miranda warnings, the defendant admitted having gone

to the citizen’s house “about a month ago,” but denied knowledge of the

business card. Id. at 3-4. The defendant told the officer that he knew the

citizen—they had attended and graduated high school together, and the

defendant had “had a crush” on the citizen throughout high school but they’d

never been involved in a relationship. Id. at 4. The defendant also told the


1 The court suspects that the officer who wrote the report meant to use the
word “him,” so that the sentence would read, “where Wade admits to being at
[the citizen’s] home and asks for [the citizen] to contact him.”
                                        3
officer that he was “always armed,” that he owned several firearms, and that

there was a gun in his car. Id. Officers recovered a pistol and the packaging for

a holster from the car the defendant had driven to the interview. Id. at 5.

Analysis

        In its November 6, 2018 motion in limine, the government asked the

court—as it does in most cases—to prohibit the defendant from making jury

nullification arguments. Dkt. No. 53 at 2. Specifically, the government asked

the court to “expressly forbid jury nullification arguments based on the

defendant’s apparent romantic motive for impersonating a federal officer.” Id.

The government indicated that it would present evidence at trial showing that

the defendant had expressed his romantic interest to the citizen, as well as

admitting it to the investigating officer. Id. The government concluded from

some of the defendant’s proposed voir dire questions that the “defendant

intends to contend that the internal or personal motivations for his conduct

negate his culpability under § 912(1).” Id. The government argued that because

18 U.S.C. §912(1) does not “require proof of any particular mens rea other than

the knowing impersonation [of] an officer of the United States, and the taking of

some action in conformity with that representation,” the court should preclude

the defendant from introducing as evidence the reason that he impersonated

the DEA agent. Id. at 2-3. The government stated that the reason the defendant

did what he allegedly did was “irrelevant and [does] not negate his liability.” Id.

at 3.




                                         4
      At the final pretrial conference, the defense vigorously disagreed with the

government’s reasoning. The defense pointed out that §912 required the

government to prove more than the simple fact that the defendant pretended to

be a DEA agent—it also required the government to prove that he pretended to

be a DEA agent “acting under the authority of the United States or any

department, agency or officer thereof,” and that he had “act[ed] as such . . . .”

18 U.S.C. §912. The defense contended that it was up to the jury to decide

whether, if he did pretend to be a DEA agent, the defendant had done so

“acting under the authority of” an agency of the United States, and whether he

had “act[ed] as such.” The defense posited that even if the jury concluded that

the defendant had pretended to be a DEA agent, it might conclude that

because he’d done it for romantic reasons, he had not been “acting under the

authority of” the DEA, or “act[ing] as such.” The defense told the court that if,

for example, the defendant had dressed up as a DEA agent for Halloween, the

government would not have been able to prove a violation of §912; while it

could show that he had pretended to be a DEA agent, it would not have been

able to show that he was acting under the authority of the DEA because his

purpose for pretending to be a DEA agent was to engage in the make-believe

associated with the Halloween holiday. Defense counsel questioned how this

situation was different—couldn’t a jury conclude that the government had not

proven that the defendant was acting under the authority of the DEA because

his purpose for pretending to be a DEA agent was to somehow further his

romantic interest in the citizen?


                                        5
      The parties—and the court—argued the issue extensively. The court cited

two cases which it believed, at brief glance, supported the government’s

position: United States v. Rippee, 961 F.2d 677 (7th Cir. 1992) and United

States v. Cord, 654 F.2d 490 (7th Cir. 1981).2 The court told the parties that

while it was leaning toward granting the government’s motion, it would defer

ruling and the parties could file briefs prior to trial.

      In its supplemental brief, the government first argued that the purpose of

§912 is to protect the government from the injury it suffers when someone

impersonates one of its officers; given that, the government argued, fraudulent

intent was irrelevant. Dkt. No. 61 at 2-3. The government asserted that to allow

the defendant to argue that he should be acquitted because his reason for

impersonating an agent was romantic would “ignore[] and undermine[] these

purposes.” Id. at 3. It cited United States v. Guthrie, 387 F.2d 569, 571 (4th

Cir. 1967), United States v. Barnow, 239 U.S. 74, 80 (1915) and United States

v. Lepowitch, 318 U.S. 702, 704 (1943) in support of this argument.

      Next, the government pointed to the fact that a defendant’s reason for

committing other kinds of crimes—such as being a felon in possession of a

firearm—is not relevant to the question of whether the defendant is guilty of

that crime. Id. It pointed the court to United States v. Lane, 267 F.3d 715, 719-

20 (7th Cir. 2001) as one example.




2 As it turns out, those cases involved the second clause of §912; the
indictment originally charged the defendant with violating that clause, but the
government since has dismissed those counts.
                                          6
      The government then moved to the crux of the defendant’s argument—

his view that in order to prove that the defendant impersonated an officer

“acting under the authority of the United States,” the government would have

to prove that the defendant “intended to exercise the authority inherent in a

DEA Agent’s role, and that if he took actions simply to impress [the citizen] he

didn’t have the requisite criminal intent.” Id. at 4. The government asserted

that several courts, including the Seventh Circuit, had rejected this

interpretation of §912. Id. The government cited United States v. Hamilton, 276

F.2d 96, 99 (7th Cir. 1960), United States v. Parker, 699 F.2d 177, 177-178

(4th Cir. 1983) and United States v. Robbins, 613 F.2d 688, 692 (7th Cir. 1979)

as examples of cases which had rejected the defense interpretation. Id. at 4-7.

      Finally, the government asserted that the defendant was attempting to

eat his cake and still have it. The government pointed out that the defense had

asked the court to prohibit the government from introducing Facebook

messages the defendant sent the citizen under a pseudonym, in which he

referenced “Zach” and an investigation and attempted to connect with the

citizen romantically. Id. at 8-10. The defense had argued that these messages

were not relevant to the elements of a §912 violation. The government reminded

the court that the government had agreed, but asserted that “the messages are

only irrelevant because [the defendant’s] romantic interest in [the citizen], and

his motivation for, or intention behind the impersonation do not determine

whether the elements of the statute are satisfied . . . .” Id. at 10. The

government asserted that the defense could not have it both ways—it could not


                                         7
argue that the defendant’s prior efforts to connect with the citizen by

impersonating someone else were not relevant, then turn around and argue

that the defendant’s alleged romantic motivation for impersonating someone

else was relevant—in fact, was a defense—to the charges in the indictment. Id.

at 10-11.

      The government framed its motion in terms of jury nullification. It is

worth looking at that phrase in this context. If a jury in a criminal case returns

a verdict of not guilty, that verdict is not reviewable by any court. United States

v. Dougherty, 473 F.2d 1113, 1130 (D. D.C. 1972). A jury in a criminal case

can “disregard uncontradicted evidence and instructions of the judge” by

returning such an unreviewable not-guilty verdict. Id. In the past, there were

those who argued that jurors had a right to return verdicts that disregarded

uncontradicted evidence and the law if the uncontradicted evidence and the

law would require them to “render verdicts offensive to their individual

conscience.” Id. at 1133. That argument did not prevail; it has long been

controlling law that while juries are capable of nullifying the law, they do not

have the right to do so. See United State v. Kerley, 838 F.2d 932, 938 (7th Cir.

1988) (citations omitted). “Jury nullification is a material risk when . . . the

jury receives information that invites it to ignore the law.” United States v.

Rash, 840 F.3d 462, 465 (7th Cir. 2016). A defendant cannot present

information that invites the jury to ignore the law.

       What the parties’ dispute calls on the court to do is to articulate what

the law is. The defense has asserted that it would not constitute jury


                                         8
nullification for it to argue that because he was motivated to pretend to be a

DEA agent by his romantic interest in the citizen, the defendant was not

“acting under authority of the United States.” The essence of this argument is

that a person does not “act under the authority of the United States” for the

purposes of §912 unless he believed that he possessed that authority, or

unless he intended to exercise that authority. The government responds that

such an argument would constitute jury nullification, because the law does not

require the defendant to believe that he had the authority of an agent of the

United States, nor does it require that the defendant intended to exercise that

authority. The government is correct.

      To the extent that the defendant has argued that one cannot be guilty of

violating §912 if one does not believe, in his own mind, that he is acting under

the authority of the United States, his argument flies in the face of the

language of the statute. The opening words of the statute provide that it is

unlawful to “falsely assume[] or pretend[]” to be an officer acting under the

authority of the United States. A person who actually believes that he or she is

acting under the authority of the United States isn’t “pretending”—to pretend,

one has to know that one is making something appear to be the case when it is

not. So a mentally ill person trapped in a delusional state where she believes

that she is the President would not be “falsely assuming or pretending.” A

legitimate DEA agent who was fired over the weekend without his knowledge,

but who went out to execute a search warrant on Monday morning, would not

be “falsely assuming or pretending,” because he had reason to believe that he


                                        9
was a DEA agent. To the extent that the law requires scienter or intent, it

requires the government to prove that the defendant knew when he represented

himself as an officer acting under the authority of the United States that he

was not such an officer.

      In that same vein, the court opined at the pretrial conference that the

words “acting under the authority of the United States” modified the words

“officer or employee.” In other words, a person would not be guilty of violating

§912 if he pretended to be a Milwaukee police officer, or an Interpol officer, or a

Magav guard. The “acting under the authority of the United States” language

does not refer to whether the defendant actually was acting under the authority

of the United States, or thought that he was; it refers to the fact that the

government must prove that the defendant pretended to be an officer or

employee acting under the authority of the United States, as opposed to an

officer or employee acting under some other authority.

      To the extent that the defendant is arguing that the government must

prove that he intended to exercise the authority that an actual DEA agent

would have—in other words, that he intended to arrest someone, or conduct a

law enforcement investigation, or execute a search warrant—the government

correctly points out that courts have rejected that interpretation of the statute.

In United States v. Hamilton, the defendant rented a room, telling his landlady

that he was a “Federal tax man just come to town.” Hamilton, 276 F.2d at 97.

He claimed to know another “Federal tax man whose name” the landlady had

mentioned; the landlady gave him keys to get in. Later that day, when the


                                        10
landlady introduced the defendant to her husband as a Federal tax man, the

defendant corrected her, saying that he was an F.B.I. agent. Id. The defendant

told the couple “of various exploits he had performed in his nineteen years’

service with the F.B.I.,” showed them a scar that he claimed came from an

injury he’d suffered in the line of duty, and wore a gun in front of the landlady

and the maid. Id. When the defendant told the landlady that he hoped seeing

the gun hadn’t frightened her, she responded that “she would have been

frightened had she not known [the defendant] to be an F.B.I. agent.” Id. The

evidence showed that the defendant never had been an F.B.I. agent. Id. at 98.

      The defendant argued at trial on the §912 charge that the government

had not alleged or proved that he had committed any over act—“act[ed] as

such”—“of the kind which defendant would have been authorized to do had he

possessed the official capacity he assumed.” Id. The Seventh Circuit disagreed.

It stated, “The words ‘acts as such’ as used in Title 18, U.S. Code, 912, under

authority of which this prosecution is brought, have been construed to mean

acting in the pretended character, and not necessarily doing an act which

defendant would have been authorized to do under authority of the assumed

capacity.” Id. (citing Lamar v. United States, 241 U.S. 103 (1916); United States

v. Barnow, 239 U.S. 74 (1915)). The court quoted with approval the district

court judge’s reasoning:

      I don’t think that any citizen of the type that [the landlady] was,
      and her husband, would ever have tolerated a citizen under the
      circumstances * * * that day in her home, this afternoon or the
      subsequent day, to be going through her house with a gun on his
      person and visible to other people. * * * I don’t think that is
      exactly a case of idle boasting, * * * claiming he is an Agent of the
                                        11
      Federal Bureau of Investigation. Here’s a man that is carrying a
      gun, and he is a mature man.

Id. The Seventh Circuit concluded, “Defendant’s action in wearing firearms in

the [landlady’s] home was an act in keeping with his pretended character. He

said he was an F.B.I. agent, and he was acting as such.” Id.

      Admittedly, the Seventh Circuit decided Hamilton 103 years ago. But it

remains good law. And the court reiterated that reasoning more recently in

United States v. Robbins, 613 F.2d 688 (7th Cir. 1979). The evidence at the

Robbins trial “established that during late 1977 and early 1978 the defendant

represented to several person that he was an FBI agent, or a “NARC.” In order

to affirm his identity as a federal officer he exhibited to some of these people, at

various times, a pistol, a set of handcuffs, and an identification card with a

badge.” Id. at 689. The government charged the defendant under the first

clause of §912, so the court noted that it had to show “two elements the

impersonation of an officer and acting as such.” Id. at 690. The defendant

argued that to prove that he had “acted as such,” the government needed to

show an intent to defraud (an approach followed by the Fifth Circuit). Id. at

690-691. The Seventh Circuit rejected that argument. It adopted what it called

“the Rosser approach,” referring to United States v. Rosser, 528 F.2d 652 (D.C.

Cir. 1976), which provided that “to ‘act as such’ would be the equivalent of

causing ‘the deceived person to follow some course he would not have pursued

but for the deceitful conduct.’” Id. at 691. (Also citing United States v.

Lepowitch, 318 U.S. 702 (1943)). The court stated that it was “persuaded that



                                         12
the Rosser approach most accurately states the elements of a section 912(1)

offense.” Id. at 692.

      The court also found that the defendant’s actions constituted “acting as

such” under the Rosser approach. The court stated:

      In the present case, we have a more obvious scheme of
      impersonation of a federal officer and assertion of that officer’s
      authority [that it did in Hamilton]. The carrying of a pistol,
      handcuffs, identification card and a badge go beyond “mere
      bravado.” These actions are integral parts of the official routine
      of an FBI agent. Moreover, we are convinced that the people who
      tolerated such acts and accorded some deference to Robbins, did
      so in reliance on the authority that an FBI agent possesses in
      order to carry out the duties of his profession.

      While we are persuaded that the Rosser approach most
      accurately states the elements of a section 912(1) offense, we
      conclude that even under these standards the prosecution, by
      showing that Robbins carried a gun and handcuffs and did so in
      cashing a check and carrying on his business, alleged and proved
      acts sufficient to comply with the “acts as such” requirement of
      the statute.

Id.

      The Fourth Circuit used the Rosser approach to similar effect in United

States v. Parker, 699 F.2d 177 (4th Cir. 1983). The defendant showed up at the

home of a hardwood seller and asked to buy a half a cord of wood. When he

learned the price and terms of delivery, the defendant told the seller that he

was an IRS agent, investigating a rumor that the seller was not paying sales tax

on the firewood. The seller disputed this allegation, the men resumed

negotiations, and the defendant ended up buying the half-cord of wood at the

buyer’s asking price. Id. at 177-78. When the seller delivered the wood, the

defendant paid with a personalized check that bore his name and address. The


                                       13
seller then contacted the IRS, who had an undercover officer contact the

defendant and ask if the seller was still under investigation. The defendant

replied that the investigation was closed and that there was “virtually no

chance” the seller would be audited. When the undercover officer remarked

that he (posing as the buyer of the firewood) owed the defendant a favor, the

defendant responded that he wished he’d never mentioned the IRS, and that he

wanted to be considered “just a friend.” Id. at 178.

      The defendant admitted that he’d pretended to be an IRS agent, but

argued that he had not “acted as such,” and that his statements were “in

keeping with an innocent masquerade.” Id. The Fourth Circuit, using the

Rosser approach, disagreed. It concluded that the defendant’s conduct

“amounted to an assertion of false authority over [the firewood seller], despite

the apparent absence of fraudulent intent.” Id. at 179. The court found that if

the defendant had done nothing more than claim to be an IRS agent, that

would not have been enough to violate the “acts as such” element, but that by

asserting that he was investigating reports that the seller had not been paying

taxes, the defendant “went beyond nonculpable false pretense.” Id. The court

pointed to other cases, including Robbins and Hamilton, in which courts had

reached similar conclusions using similar reasoning. Id. at 180 (citing United

States v. Cohen, 631 F.2d 1223 (5th Cir. 1980) and United States v. Harth, 280

F. Supp. 425 (W.D. Okla. 1968)).

      In conclusion the Parker court clarified

      that Parker is charged with violating the “acts as such” offense
      under Section 912 and not with demanding or obtaining anything
                                       14
      of value while pretending to be a federal officer, the offense
      proscribed in Section 912. Thus, the government need only show
      that Parker asserted his pretended authority over [the firewood
      seller] in some fashion, not that he sought or obtained any
      material advantage. By demonstrating that Parker asserted the
      authority to investigate [the seller’s] tax status, the government
      has met its burden of proof.

Id.

      The court concludes, as it was inclined to do at the November 8, 2018

final pretrial conference, that it is not a defense to an allegation that the

defendant violated the “acts as such” provision of §912 that the reason the

defendant pretended to be a DEA agent was because he was romantically

interested in the citizen. The defendant cannot present evidence, or argue, that

because he was acting out of romantic interest, the government cannot prove

that he was “acting under the authority of the United States” or that he “act[ed]

as such.” The defendant cannot present evidence, or argue, that because he did

not intend to investigate someone named Zach Light (or anyone else), or

because he did not intend to use his gun the way a law enforcement officer

would, the government cannot prove those elements of the offense. Any of those

arguments would constitute improper jury nullification—an attempt to

convince the jury to return a verdict that nullifies the law.

Jury Instruction

      The above discussion and ruling are relevant to the parties’ dispute over

the proper jury instruction for this offense. The Seventh Circuit Pattern Jury

Instructions for criminal cases does not include a pattern instruction for §912.

The parties disagree regarding the form of the instruction on the substantive


                                         15
charge, and the court discussed that disagreement with them at the final

pretrial conference. At that time, the court rejected the defendant’s proposal

that the court include an “intent to defraud” element in the instruction,

agreeing with the government that that language did not comply with Seventh

Circuit law. Now, given the Seventh Circuit’s approval of the way the court in

Rosser handled the issue, it seems reasonable to this court to look to Rosser to

determine how to craft a substantive instruction. Rosser said,

      . . . the jury was told that to find Rosser guilty it must find that
      he had falsely pretended to be an officer or employee of the United
      States and that he had ‘committed some overt act as such
      employee.’ It would have been preferable for the trial judge to
      have informed the jury that the ‘over act’ had to involve an
      assertion of claimed authority derived from the office Rosser
      pretended to hold. However, the trial judge was not asked to give
      such an instruction, and the instruction he did give clearly
      identified the two separate elements of the offense.

Rosser, 528 F.2d at 658.

      Guided by that discussion, the court believes that the following

instruction appropriately captures the elements of the offense with which the

defendant has been charged:

             The indictment charges the defendant with two counts of
      falsely assuming and pretending to be an officer and employee of
      the United States, acting under the authority thereof, that is, a
      Special Agent of the Drug Enforcement Administration, and in
      such assumed and pretended character acting as such. For you
      to find the defendant guilty of committing that offense, the
      government must prove each of the following two elements beyond
      a reasonable doubt:

      1.   The defendant falsely assumed or pretended to be an officer
      or employee of the Drug Enforcement Agency, and




                                        16
      2.     As such officer or employee, the defendant committed some
      overt act involving an assertion of claimed authority derived from
      the office the defendant pretended to hold.

            If you find from your consideration of all the evidence that
      the government has proved each of these elements beyond a
      reasonable doubt as to the charge you are considering, then you
      should find the defendant guilty of that charge.

             If, on the other hand, you find from your consideration of
      all the evidence that the government has failed to prove either one
      of these elements beyond a reasonable doubt as to the charge you
      are considering, then you must find the defendant not guilty of
      that charge.

Conclusion

      The court GRANTS the government’s motion in limine asking the court to

prohibit the defense from presenting evidence in support of, or arguing, jury

nullification, including its request that the court prohibit the defendant from

introducing evidence or arguing that the defendant’s romantic motivation is a

defense to the second element of the charge. Dkt. No. 53.

      Dated in Milwaukee, Wisconsin this 7th day of December, 2018.

                                     BY THE COURT:



                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       17
